Citation Nr: 0517667	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  03-33 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bladder cancer as 
due to radiation exposure.

2.  Entitlement to service connection for prostate cancer as 
due to radiation exposure.

3.  Entitlement to service connection for skin cancer as due 
to radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel

INTRODUCTION

The veteran had active service from December 1944 to November 
1946.

This appeal arises from a January 2003 rating decision by the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans' Affairs which denied service connection for bladder 
cancer, prostate cancer, and skin cancer as due to radiation 
exposure.  The Board notes that in March 2003, the Lincoln, 
Nebraska RO determined that new and material evidence had not 
been submitted to reopen these claims.  However, the veteran 
submitted a notice of disagreement in June 2003 and a 
substantive appeal in November 2003.  Therefore, the veteran 
is not required to submit new and material evidence to reopen 
his claims and they remain on appeal. 

The issue of service connection for skin cancer as due to 
radiation exposure is addressed in the REMAND portion of the 
decision below.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained by the RO.

2.  The veteran was not on official duty when he visited 
Nagasaki in November 1945 and he was not stationed within 10 
miles of Nagasaki.

3.  Exposure to ionizing radiation in service while stationed 
in Japan has been estimated as not more than 15.34 rads.

4.  The veteran's bladder cancer was not caused by his 
exposure to ionizing radiation in service nor is it otherwise 
related to active service.

5.  The veteran's prostate cancer was not caused by his 
exposure to ionizing radiation in service nor is it otherwise 
related to active service.

CONCLUSION OF LAW

1.  Bladder cancer was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred. 38 
U.S.C.A. §§ 1101(3), 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2004).

2.  Prostate cancer was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred. 38 
U.S.C.A. §§ 1101(3), 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran asserts that he has bladder and prostate cancer 
as a result of exposure to ionizing radiation while on duty 
during the United States occupation of Japan after World War 
II.  

Service connection based upon exposure to ionizing radiation 
can be awarded on three different legal bases.  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.309(d), 38 C.F.R. § 3.311, or on the basis of 
direct, or in certain cases presumptive, service connection.  
See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are 21 types of cancer which are presumptively service 
connected under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d) 
if the veteran has "participated in a radiation-risk 
activity".  Prostate cancer is not included on the list of 
presumptive diseases.  However, urinary bladder cancer is 
included on this list as a cancer of the urinary tract.  See 
Note 38 C.F.R. § 3.309(d).  The veteran's bladder cancer, 
however, is not eligible for presumptive service connection 
because the veteran did not participate in a "radiation-risk 
activity" as defined by the regulation, while in service. The 
regulation defines "radiation-risk activity" as (A) onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; (B) the occupation of Hiroshima or 
Nagasaki, Japan; (C) Internment as a prisoner of war in Japan 
under certain conditions; and (D) Certain service in Paducah, 
Kentucky, Portsmouth, Ohio, or Oak Ridge, Tennessee.  The 
term, "occupation of Hiroshima or Nagasaki, Japan, by United 
States forces" means official military duties within 10 
miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
functions."  38 C.F.R. § 3.309(d)(3)(ii) (2004).  The 
veteran contends that he was stationed in Sasebo, Japan 
(approximately 30 miles from Nagasaki) from September 1945 to 
January 1946.  On November 8, 1945, the veteran and other men 
from his unit visited Nagasaki.  According to the veteran's 
testimony, the men "signed up" for the tour by writing 
their names on a list on a bulletin board.  During the three 
to four hours the veteran was in the city, he took 
photographs and ate a meal in the local mess hall.  Thus, the 
veteran's unit was stationed more than 10 miles from Nagasaki 
city limits and the visit to Nagasaki could not be deemed 
part of his "official duties."  In fact, during the 
veteran's December 2003 hearing, the Hearing Officer 
explained to him that it would be difficult to verify his 
presence in Nagasaki since it was during his "time off."  
The veteran did not contradict her.  The term "official 
military duties" simply does not include a visit to the city 
while on leave from duty not related to its occupation.  
McGuire v. West, 11 Vet. App. 274 (1998).  Since the veteran 
did not participate in a defined "radiation-risk activity", 
he is not eligible for presumptive service connection for his 
bladder cancer under 38 C.F.R. § 3.309.  

Both prostate and bladder cancer, however, are subject to 
service connection as  "radiogenic" diseases under the 
provisions of 38 C.F.R. § 3.311(b)(2)(i).  Radiogenic 
diseases may be induced by ionizing radiation.  VA is 
obligated to follow special procedures in developing such 
claims. 38 C.F.R. § 3.311(b)(2)(xxiii) (2004). See generally 
Ramey v. Gober, 120 F 3d. 1239 (Fed. Cir. 1997) (the 
provisions of 3.311 do not provide a presumption of service 
connection but a procedural framework to develop claims).  In 
order for the disease process to be service connected under 
38 C.F.R. §§ 3.311, it must be shown that the veteran was 
exposed to ionizing radiation during service and that his 
cancer was first manifested five years or more after his 
radiation exposure. 38 C.F.R. § 3.311(b)(5)(iv)(2004).   The 
veteran was diagnosed with each of his cancers at least fifty 
years after his alleged exposure to ionizing radiation.  
Therefore, he has certainly established initial 
manifestations more than five years after exposure.  

By letter dated September 2003, the RO wrote to the Defense 
Threat Reduction Agency (DTRA), requesting verification that 
the veteran visited Nagasaki during his active service.  
Apparently, the RO sought this information in order to grant 
service connection for bladder cancer under 38 C.F.R. § 3.309 
as a presumptive condition.  However, as noted above, even if 
the veteran's presence in Nagasaki was verified, he did not 
engage in a "radiation-risk activity" within the meaning of 
the regulation.  Nevertheless, the RO added that if the 
veteran's visit to Nagasaki could not be verified, it would 
concede his presence in the city and consider the claims for 
bladder and prostate cancer under 38 C.F.R. § 3.311.  Under 
these circumstances, the RO requested an estimate of the dose 
of radiation to which the veteran was exposed.  

In December 2003, the DTRA created a Scenario of 
Participation and Assumptions using available military 
records and the veteran's own testimony, to include a letter 
from him and one from his sister.  The veteran reviewed the 
scenario, but his letter reveals that he felt he was exposed 
to radiation while stationed in Sasebo in addition to his 
visit to Nagasaki.  Based on their scenario and maximum dose 
values, the DTRA concluded that the veteran's "combined 
external radiation dose and internal dose to the bladder and 
prostate resulting from the inhalation and ingestion of 
contaminants, and to the skin (face, ears, neck, and throat) 
is as follows:  total dose: < 0.01 rem; upper bound total 
dose: < 1 rem."  The dose reconstruction applied to the 
veteran's scenario was from the report, Radiation Dose 
Reconstruction: U.S. Occupation Forces in Hiroshima and 
Nagasaki, Japan, 1945-1946 (DNA 5512F) which was reviewed by 
the National Research Council in May 2003.  

In April 2004, the Director of Compensation and Pension 
Service submitted the DTRA dose estimate and background 
information to the Under Secretary for Health.  The Under 
Secretary was informed that the veteran was diagnosed with 
adenocarcinoma of the prostate in 1997 and transitional 
carcinoma of the bladder in 1999.  In addition, the Director 
summarized the veteran's family medical history, noting close 
family members who had prostate cancer and sister who had 
breast and uterine cancer.  The veteran had stopped smoking 
20 years ago and worked with fertilizers and chemicals as a 
farmer and construction worker for 30 years.  The Under 
Secretary was asked to review the records and provide an 
opinion as to whether it was as likely as not that the 
veteran's cancers may be attributed to his exposure to 
ionizing radiation in service.

In a memorandum dated April 22, 2004, the VA Chief Public 
Health and Environmental Hazards Officer calculated that the 
veteran's exposure to 15.34 rads or less at the age of 22 
indicated "a 99 percent credibility that there is no 
reasonable possibility that it is as likely as not that the 
veteran's bladder cancer is related to exposure to ionizing 
radiation."  In other words, it is unlikely that the 
veteran's bladder cancer was related to his radiation 
exposure in the military.  This finding was supported by 
reference to the Committee on Interagency Radiation Research 
and Policy Coordination (CIRRPC) Science Panel Report Number 
6, 1988, page 29 and Mettler and Upton, Medical Effects of 
Ionizing Radiation, 2nd Edition, p. 161 (1995).  

The Interactive Radioepidemiological Program (IREP) of the 
National Institute for Occupational Safety and Health (NIOSH) 
was utilized to estimate the likelihood that exposure to 
ionizing radiation caused the veteran's prostate cancer.  The 
calculated probability was 1.07 percent.  Therefore, it is 
unlikely that the veteran's prostate cancer can be attributed 
to exposure to ionizing radiation in service.  

By letter dated May 6, 2004, the VA Director of Compensation 
and Pension Service stated that, after review of the report 
issued by the VA Chief of Public Health and Environmental 
Hazards Officer, it concurred with the conclusion that the 
veteran's development of bladder and prostate cancer was 
unrelated to his exposure to ionizing radiation. The letter 
stated that there is no reasonable possibility that the 
veteran's disabilities resulted from radiation exposure in 
service.

A.	Cancer of the Bladder

In addition to the above evidence and opinions, in July 2002, 
the veteran underwent a VA genitourinary examination.  The 
examiner reviewed the veteran's claims file and noted that he 
was exposed to radiation in Japan during service.  The 
examiner opined that, "it is well known that radiation 
exposure over the long term can cause various types of 
cancer."  Therefore, the examiner concluded that "it is 
more likely than not that the radiation exposure that this 
veteran had in Japan has led to his bladder cancer."

The veteran also submitted a letter from his private 
physician, Dr. Crusinberry, in June 2004.  The veteran told 
Dr. Crusinberry that he was stationed several miles from 
Nagasaki and that he visited the city shortly after it was 
bombed.  The veteran reported drinking water that may have 
been contaminated during his visit.  Based on his review of 
the scientific literature, Dr. Crusinberry felt there was no 
dose response relationship between ionized radiation and 
cancer of the bladder- there did not seem to be a "minimum 
safe dose" of radiation exposure.  Therefore, Dr. 
Crusinberry concluded that "it's possible that any man 
exposed to excessive radiation runs a risk of developing 
cancer and that certainly is quite possible in [the 
veteran's] case as well."

Despite these opinions supporting the veteran's contentions, 
the Board finds that the preponderance of the medical 
evidence establishes that the veteran's bladder was not 
related to his in-service exposure to radiation.  In 
comparing the probative value of the VA examiner's and 
private physician's opinion to the letter from the VA Chief 
Public Health and Environmental Hazards Officer, the Board 
observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence. Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In addition, the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board. Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993).  

The Board finds as most persuasive the April 2004 letter from 
the VA Chief Public Health and Environmental Hazards Officer 
which opined that it was unlikely that the veteran's exposure 
to ionizing radiation would have resulted in his bladder 
cancer. This opinion was based upon review of the particular 
facts of this case, to include the actual amount of the 
veteran's radiation exposure and his duration of exposure. It 
is also an opinion by a public health official specifically 
tasked and specialized in evaluating environmental hazard 
risks, to include radiation exposure.  In contrast, the VA 
examiner rendered his opinion without an estimate of the 
amount of radiation to which the veteran was exposed.  Also, 
Dr. Crusinberry's opinion is based on the general view that 
anyone exposed to "excessive" radiation "runs a risk" of 
developing cancer.  Although Dr. Crusinberry stated that 
there was no minimum safe dose of radiation, he has no basis 
to assume the veteran was exposed to an "excessive" dose.   
Also, because he did not qualify the "risk" of developing 
cancer, it is not clear that this risk meets the same 
evidentiary threshold as "as likely as not."  Accordingly, 
the claim under 38 C.F.R. § 3.311 must be denied.

Nonetheless, as stated above, service connection may be 
granted under the general laws and regulations governing VA 
compensation entitlement. 38 U.S.C.A. §§ 1110, 1112, 1131, 
1133 (West 2003). See also Combee v. Brown, 34 F 3d. 1039 
(Fed.Cir. 1994).  Service connection is established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during periods of active wartime or peacetime 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  The 
veteran's service medical records do not show evidence of 
complaints or treatment for bladder cancer, nor are there any 
allegations that the veteran developed bladder cancer until 
many years after service.  Moreover, there is no evidence 
establishing that service connection is warranted for this 
disability as a chronic disease that was manifested within 
one year of discharge. 38 U.S.C.A. §§ 1101(3), 1110, 
1112(a)(1), 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307(a), 
3.309(a) (2004).

Therefore, the Board finds that the preponderance of the 
evidence is against the claim that the veteran's bladder 
cancer was caused by his in-service exposure to radiation. 
There is no competent medical evidence otherwise linking 
bladder cancer to service.  Therefore, the claim must be 
denied.  38 U.S.C.A. § 5107(b)(West 2002).



B.	Cancer of the Prostate

There is no competent medical evidence supporting the 
veteran's allegation that his prostate cancer is related to 
his in-service exposure to ionizing radiation.  In addition 
to the above conclusion by the VA Chief Public Health and 
Environmental Hazards Officer, the veteran underwent a VA 
examination in July 2002.  The examiner opined, "It is 
unknown as how this [radiation exposure] relates to [the 
veteran's] prostate cancer because of his very strong family 
history."  There are no contrary medical opinions supporting 
the veteran's claim.

The Board has considered the veteran's own written and oral 
testimony submitted in support of his argument.  However, his 
statements are not competent evidence of a nexus between his 
prostate cancer and exposure to radiation, or any other event 
in service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  

Because there are no competent medical opinions supporting 
the veteran's claim that his prostate cancer is related to 
radiation exposure, the claim must be denied under 38 C.F.R. 
§ 3.311.

In addition, the claim must be denied under the general laws 
and regulations governing VA compensation entitlement. 38 
U.S.C.A. §§ 1110, 1112, 1131, 1133 (West 2003). See also 
Combee v. Brown, 34 F 3d. 1039 (Fed.Cir. 1994).  The 
veteran's service medical records do not show evidence of 
complaints or treatment for prostate cancer, nor are there 
any allegations that the veteran developed prostate cancer 
until many years after service.  In addition, there is no 
evidence establishing that service connection is warranted 
for this disability as a chronic disease that was manifested 
within one year of discharge. 38 U.S.C.A. §§ 1101(3), 1110, 
1112(a)(1), 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307(a), 
3.309(a) (2004).

Therefore, the Board finds that the preponderance of the 
evidence is against the claim that the veteran's prostate 
cancer  was caused by his in-service exposure to radiation. 
There is no competent medical evidence otherwise linking 
prostate cancer to service.  Therefore, the claim must be 
denied.  38 U.S.C.A. § 5107(b)(West 2002).

II. VCAA

With the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), 
there was a change in the law applicable to veterans' claims 
for benefits.  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.159, and 
3.326(a) (2004).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's January 2003 decision that the criteria 
for service connection for bladder cancer and prostate cancer 
as due to exposure to radiation had not been met.  This 
notice also informed the appellant of the reasons and bases 
for the RO's decision.  In July 2002, the appellant received 
notice of the VCAA and a description of what the evidence 
must show to establish entitlement to service connection.  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the RO decision, the VCAA 
letter, and SOCs sent to the appellant notified him of the 
information and evidence needed to substantiate the claims 
and complied with VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the CAVC's decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), held, in part, that the implementing 
regulation for VA's section 5103 notice requires language to 
the effect of "give us everything you've got pertaining to 
your claim(s)."  See 38 C.F.R. § 3.159(b)(1) (2004).  The 
Pelegrini Court also held that a section 5103 notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial AOJ decision was made in January 
2003, after the appellant received VCAA notice in July 2002.  
The letter notified the appellant of VA's duty to develop his 
claims pursuant to the VCAA's provisions, to include the 
duties to develop for "such things as medical records, 
employment records, or records from other federal agencies."  
The appellant was also informed that VA would make reasonable 
efforts to help him get evidence necessary to support his 
claims.  This VCAA notice, combined with the SOCs, clearly 
complied with the section 5103 content requirements, to 
include 38 C.F.R. § 3.159(b)(1).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records and personnel records from the 
National Personnel Records Center (NPRC) as well as private 
and VA medical treatment records.   In addition, the Board 
requested and received an opinion from the VA Chief Public 
Health and Environmental Hazards Officer.  Therefore, a 
remand for another opinion is not necessary to decide the 
claims.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4) 
(2004); Wells v. Principi, 326 F.3d 1381, 1384 (Fed.Cir. 
2003).  Accordingly, the Board finds that there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating the claims.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


ORDER

Entitlement to service connection for bladder cancer, claimed 
as a result of exposure to ionizing radiation in service, is 
denied.

Entitlement to service connection for prostate cancer, 
claimed as a result of exposure to ionizing radiation in 
service, is denied.

 
REMAND

The determination has been made that additional development 
is necessary in the current appeal.  The veteran has not 
received notice of the VCAA and VA's duty to assist with 
respect to his claim for service connection for skin cancer 
as due to exposure to ionizing radiation.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO must issue a letter to the 
veteran which complies with the 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475 is completed.  The RO should 
ensure that the notification 
requirements and development procedures 
contained in sections 3 and 4 of the 
Act are fully complied with and 
satisfied.  The RO should also ensure 
compliance with VA's obligations under 
the VCAA as interpreted by Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

2.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits.  The veteran 
should be given an opportunity to 
respond to the SSOC.  The case should 
then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


